                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



WILLIAM STAPLES,

                                    Plaintiff,

               v.                                            CASE NO. 18-3094-SAC

UNITED STATES OF AMERICA, et al.,

                                    Defendants.


                          NOTICE AND ORDER TO SHOW CAUSE

      This matter is a Bivens-type 1 civil rights action filed by a

prisoner in federal custody. Plaintiff proceeds pro se and in forma

pauperis.

                                  Nature of the Complaint

      The complaint names as defendants the United States of America;

Mark S. Inch, Director of the Federal Bureau of Prisons; the unnamed

Regional Director of the North Central Region of the Bureau of Prisons;

Ian Conners, Administrator of National Inmate Appeals; Warden Claude

Maye of the United States Penitentiary-Leavenworth (USPL); (FNU)
Baker, Unit Manager; (FNU) Mitts, Counselor at USPL; and (FNU) Krock,

Assistant Health Administrator at USPL.

      The      events     in     question   took     place    during    plaintiff’s

incarceration        at    the    United    States    Penitentiary-Leavenworth.

Plaintiff claims that upon his release in early February 2015 from

the Special Housing Unit (SHU) to the lower B-Unit at USPL, he was

transferred to a cell in the B-Upper Unit. He protested this transfer
to defendant Mitts, who advised him that he was being transferred to


1Bivens   v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
less desirable housing for making wine. Plaintiff argued that he had

a medical restriction that required ground floor housing but to no

avail.

     Plaintiff then addressed his concerns to defendant Baker, the

Unit Manager. Defendants Baker and Mitts conferred in an office and

contacted an unknown person by telephone. After that, plaintiff was

assigned to the upper level cell.

     Plaintiff later spoke to defendant Maye at mainline concerning

his assignment to the upper level and was told that someone from the

medical unit was available to talk to him. Defendant Krock then met

with plaintiff and advised him that she found nothing in his medical

record that required his placement in lower-level housing and that

she had removed the restrictions. As a result, plaintiff was housed

in upper-level housing which required him to use stairs on a regular

basis.

     At some later point, plaintiff complained of shortness of breath

and chest pain. In April 2015, he was evaluated at an outside hospital.

That evaluation determined that plaintiff had a heart condition that
resulted in shortness of breath, faintness, and other symptoms upon

overexertion.   Plaintiff   remained   in   the   upper-level   housing

assignment until he was transferred to another institution.

     Plaintiff seeks damages.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).
Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se
plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).
Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal
claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     The Court has examined the complaint, and, for the reasons that

follow, will direct plaintiff to show cause why this matter should

not be summarily dismissed.

     First, a Bivens claim may be brought only against federal

officials in their individual capacities and may not be brought

directly against the United States. Farmer v. Perrill, 275 F.3d 958,

963 (10th Cir. 2001). Therefore, neither the United States nor the

Bureau of Prisons, a federal agency, is a proper party in this Bivens
action.

     Next, the complaint presents no specific allegations against

defendants Inch, Conners, and (LNU) Regional Director. If, as it

appears, plaintiff proceeds against these defendants on a theory of

vicarious liability, he fails to state a claim for relief. See Iqbal,

556 U.S. at 675 (“Because vicarious liability is inapplicable to

Bivens and Section 1983 suits, a plaintiff must plead that each

government-official defendant, through the official’s own individual
actions, has violated the Constitution.”). At this point, plaintiff’s

claims against defendants Inch, Conners, and the Regional Director
are insufficient to state a claim for relief, and these defendants

are subject to dismissal.

       Third, the complaint’s allegations against defendant Maye, then

the Warden of the USPL, state only that he referred plaintiff to a

member of the medical staff to address his claim that his placement

was inappropriate based upon his physical condition. This allegation

is insufficient to state a legal claim for relief.

       Plaintiff alleges that the actions of defendants Krock, Mitt,

and Baker violated his rights under the Eighth Amendment.2 This arises

from his assignment to an upper-level cell that allegedly was

unsuitable for plaintiff due to his medical condition. “[A] prison

official’s deliberate indifference to a substantial risk of serious

harm to an inmate violates the Eighth Amendment.” Gray v. Sorrels,

744 F. App’x 563, 568 (10th Cir. 2018)(quoting Farmer v. Brennan, 511

U.S. 825, 828 (1994)(quotations omitted)).

       The “deliberate indifference” standard has both an objective

and a subjective component. Martinez v. Garden, 430 F.3d 1302, 1304

(10th Cir. 2005)(citation omitted). To meet the objective part of this
standard, the deprivation must be “sufficiently serious”, and the

inmate plaintiff must show the existence of a “serious medical need.”

Estelle v. Gamble, 429 U.S. 97, 104 (1976); Farmer v. Brennan, 511

U.S. 825, 834 (1994). A serious medical need is “one that has been

diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock

v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)).

2 The complaint also alleges that these defendants violated plaintiff’s Fourteenth
Amendment rights. The Fourteenth Amendment, however, does not apply to the federal
government. See, e.g., Belhomme v. Windnall, 127 F.3d 1214, 1217 n. 4 (10th Cir.
1997). The Court therefore analyzes his claims under the Eighth Amendment.
     “The subjective component is met if a prison official knows of

and disregards an excessive risk to inmate health or safety.” Id.

(quoting Sealock, 218 F.3d at 1209). In evaluating a prison official’s

state of mind, “the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 1305 (quoting

Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

     A mere difference of opinion between the prisoner and prison

medical personnel regarding a diagnosis or reasonable treatment does

not constitute cruel and unusual punishment. See Estelle, 429 U.S.

at 106-07. The “‘negligent failure to provide adequate medical care,

even one constituting medical malpractice, does not give rise to a

constitutional violation.’” Self v. Crum, 439 F.3d 1227, 1223 (10th

Cir. 2006)(quoting Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 811

(10th Cir. 1999)).

     In this case, plaintiff’s needs were evaluated by defendant

Krock, an assistant health administrator, prior to his transfer to

the upper-level housing area. The decision that he did not require
restrictions and could be housed in that area is one of medical

judgment, and plaintiff has provided only bare claims that do not

present a sufficient basis to challenge that decision. Likewise,

because the transfer decision entered by defendants Mitts and Baker

was based upon the medical assessment made by defendant Krock, their

action was a reasonable choice made within the exercise of their

discretion. Finally, the fact that plaintiff’s medical needs were

evaluated at a hospital and he was transferred to another facility
does not support a claim of deliberate indifference.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before January
21, 2020, plaintiff shall show cause why this matter should not be

dismissed for failure to state a claim for relief.      The failure

to file a timely response may result in the dismissal of this matter

without additional prior notice.

     IT IS SO ORDERED.

     DATED:   This 20th day of December, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
